DECISION
The application of the above-named defendant for a review of the sentence of 50 years for Robbery, 4 counts, imposed on May 18, 1972, was fully heard and after a careful consideration of the entire matter it is decided that:
No decision made at this time. Case will be discussed at the last calendar in 1975.
We wish to thank Wade Dahood, Attorney at Law, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Jack L. Green.